Citation Nr: 0009600	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for indigestion and 
diarrhea, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for blurred vision, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for nasal congestion, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for painful and 
difficult urination, to include as due to an undiagnosed 
illness.

8.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness and, in the 
alternative, as secondary to the veteran's service-connected 
PTSD.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for dizziness and loss 
of memory and concentration, to include as due to an 
undiagnosed illness.

11.  Entitlement to service connection for paresthesias of 
the extremities, to include as due to an undiagnosed illness.

12.  Entitlement to an effective date prior to July 16, 1996 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992, with service in Southwest Asia during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in July 1995, December 1997, and November 
1998.

The claims of entitlement to service connection for dizziness 
and loss of memory and concentration, to include as due to an 
undiagnosed illness; and entitlement to service connection 
for paresthesias of the extremities, to include as due to an 
undiagnosed illness, will be addressed in both the REASONS 
AND BASES and the REMAND sections of this decision.  The 
claim of entitlement to an effective date prior to July 16, 
1996 for the grant of service connection for tinnitus will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is productive of considerable 
impairment of social and occupational functioning, with such 
symptoms as anxiety, insomnia, and bad dreams.

3.  The veteran's current joint pain, while not specifically 
diagnosed, has been shown to have not been incurred in or 
aggravated by service.

4.  The veteran's complaints of indigestion and diarrhea are 
attributable to a known diagnosis, and there is no competent 
medical evidence of a nexus between this disorder and 
service.

5.  The veteran's complaints of blurred vision are 
attributable to a known diagnosis, and there is no competent 
medical evidence of a nexus between this disorder and 
service.

6.  The veteran's complaints of shortness of breath are 
attributable to a known diagnosis, and there is no competent 
medical evidence of a nexus between this disorder and 
service.

7.  The veteran's complaints of nasal congestion are 
attributable to a known diagnosis, and there is no competent 
medical evidence of a nexus between this disorder and 
service.

8.  The veteran's complaints of painful and difficult 
urination are attributable to a known diagnosis, and there is 
no competent medical evidence of a nexus between this 
disorder and service.

9.  The veteran's complaints of headaches are attributable to 
a known diagnosis, and there is no competent medical evidence 
of a nexus between this disorder and either service or the 
veteran's service-connected PTSD.

10.  The veteran has not been diagnosed with a current 
bilateral hearing loss disability.

11.  The veteran's complaints of dizziness and loss of memory 
and concentration have not been attributed to either service 
or a known diagnosis to date.

12.  The veteran's complaints of paresthesias of the 
extremities have not been attributed to either service or a 
known diagnosis to date.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  Joint pain was not incurred or aggravated as a result of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).

3.  The claim of entitlement to service connection for 
indigestion and diarrhea, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for 
blurred vision, to include as due to an undiagnosed illness, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
shortness of breath, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim of entitlement to service connection for nasal 
congestion, to include as due to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim of entitlement to service connection for 
painful and difficult urination, to include as due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8.  The claim of entitlement to service connection for 
headaches, to include as due to an undiagnosed illness and, 
in the alternative, as secondary to the veteran's service-
connected PTSD, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

9.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

10.  The claim of entitlement to service connection for 
dizziness and loss of memory and concentration, to include as 
due to an undiagnosed illness, is preliminarily found to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

11.  The claim of entitlement to service connection for 
paresthesias of the extremities, to include as due to an 
undiagnosed illness, is preliminarily found to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for PTSD is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

In an October 1994 rating decision, the RO granted service 
connection for PTSD on the basis of the veteran's receipt of 
the Combat Action Ribbon and a current diagnosis of PTSD.  A 
30 percent evaluation was assigned, effective from September 
1993.  This evaluation has since remained in effect and is at 
issue in this case.

From October 25 until November 1 of 1993, the veteran was 
hospitalized at Lincoln Regional Center in Lincoln, Nebraska.  
This admission followed an alleged altercation between the 
veteran and his wife.  During the hospitalization, the 
veteran exhibited mild to moderate emotional upset, secondary 
to situational stress.  The pertinent diagnosis was an 
adjustment disorder with depression, by history.

In a March 1994 statement, Dr. Melvin Canell noted that the 
veteran's psychiatric symptoms included feelings of 
inadequacy and insecurity, depression, a lack of initiative, 
stress, and "a great deal of possessive control."  The Axis 
I diagnoses included PTSD; a depressive disorder, not 
otherwise specified; and obsessive-compulsive features.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  Dr. Canell indicated that this score represented 
moderate to serious symptoms.  Also, Dr. Canell, while noting 
that the veteran was not psychotic, indicated that prolonged 
psychotherapy was needed "in order to rehabilitate some of 
his traumatized thinking and attitudes."  

The veteran underwent his first VA psychiatric examination in 
December 1994.  During this examination, he reported memory 
problems, anxiety, and difficulty sleeping.  Upon 
examination, there was no evidence of memory impairment, and 
some insight was noted.  The veteran's judgment was noted to 
be intact, and he was able to talk about Gulf War experiences 
without apparent distress, avoidance, or intrusive memories.  
The Axis I diagnosis was an adjustment disorder, with mixed 
emotional features (considerable resentment, lowering of 
mood, anxiety).  The examiner indicated that the veteran met 
the criteria for generalized anxiety disorder but not for 
PTSD.

In May 1996, the veteran underwent a second VA psychiatric 
examination.  During this examination, he reported bad 
dreams, insomnia, and anxiety, but he did not demonstrate 
intense psychological distress when talking about his Gulf 
War experiences.  Upon examination, the veteran was somewhat 
guarded in providing information, and he did indicate a 
general level of distrust of people associated with the VA 
system.  His associations were intact, and his mood was 
serious.  There was no indication of spatial disorientation, 
and his memory for recent events was good.  Judgment was 
intact but reportedly "impaired possibly somewhat, not much, 
by the distrust."  The Axis I diagnosis was generalized 
anxiety disorder, mild to moderate, and the examiner 
indicated that the veteran's psychiatric state was 
essentially the same as in December 1994 and that the 
criteria for PTSD still had not been met.

The veteran underwent a further VA psychiatric examination in 
September 1997, during which he described trouble sleeping, 
bad dreams, and a low energy level.  The examination revealed 
the veteran's mood to be irritable, but there was no evidence 
of thoughts of harm to himself or to others.  There was also 
no evidence of hallucinations, delusional thinking, or memory 
loss.  The veteran's concentration was noted to be fair.  An 
Axis I diagnosis of depression, not otherwise specified, was 
rendered, and a GAF score of 55 was assigned.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1999)).  See 61 
Fed. Reg. 52695-52702 (1996).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where compensation is awarded 
or increased pursuant to an administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the administrative issue.  
38 U.S.C.A. § 5110(g) (West 1991).  This rule prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law. 

In this case, the RO has assigned a 30 percent evaluation for 
the veteran's PTSD under the prior and revised sets of 
applicable criteria.  Under the criteria of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996), in effect through 
November 6, 1996, 
a 30 percent evaluation was in order in cases of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
disability evaluation for PTSD encompassed situations where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted for situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment. 

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999), a 30 percent evaluation is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events.  A 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or an inability to 
establish and maintain effective relationships. 

In view of the prior criteria for rating PTSD, as applied 
under Karnas, the Board finds that there is evidence of 
record to support the finding that the veteran's PTSD is 
productive of considerable social and occupational 
impairment.  While the veteran has been alternately diagnosed 
with other psychiatric disorders, including generalized 
anxiety disorder and depression, the Board will, for purposes 
of this decision, consider all of the veteran's psychiatric 
symptomatology to be attributable to his service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  In this regard, the Board observes that Dr. Canell, 
in his March 1994 statement, described the veteran's 
psychiatric symptoms as moderate to serious in degree.  Both 
Dr. Canell and the VA examiner who examined the veteran in 
September 1997 assigned a GAF score of 55, which, under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), 
represents moderate symptoms, including a flat affect, 
circumstantial speech, few friends, and conflicts with peers 
and co-workers.  After resolving all doubt in the veteran's 
favor, the Board finds that his current psychiatric 
symptomatology more closely resembles the criteria for a 50 
percent evaluation than the criteria for a 30 percent 
evaluation, and, as such, a 50 percent evaluation is in 
order.  See 38 U.S.C.A. § 5107(b) (West 1991).

However, the Board does not find that an even higher 
evaluation, of 70 percent, is warranted under either the 
prior or the revised criteria for psychiatric disorders.  In 
considering the prior criteria, the Board observes that there 
is no opinion or other evidence of record suggesting that the 
veteran's PTSD is productive of severe social and 
occupational impairment.  The Board also observes the 
evidence of record dated on and after November 7, 1996 is 
devoid of a showing of the symptoms listed in the revised 
criteria of Diagnostic Code 9411.  Overall, the Board finds 
that a 50 percent evaluation, and not more, is warranted for 
the veteran's service-connected PTSD.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation.  Also, while the veteran was 
hospitalized for approximately one week in October and 
November of 1993, there is no indication from the claims file 
that his PTSD has actually necessitated frequent periods of 
hospitalization during the pendency of this appeal.  In fact, 
the hospital report indicates that the hospitalization was 
primarily for purposes of observation and evaluation 
following an alleged criminal altercation, rather than for 
treatment for a specific disability.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Certain chronic diseases, including arthritis and peptic 
ulcer disease, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Also, a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Additionally, service connection may be established for a 
chronic disability resulting from an undiagnosed illness 
manifested either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1999).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (1999).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1468. 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

B.  Joint pain

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for joint pain is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the veteran is found to have presented a claim which 
is not inherently implausible.  Furthermore, after examining 
the record, the Board is satisfied that all relevant facts 
have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's duty to assist him with the development 
of facts pertinent to his claim, as mandated by 38 U.S.C.A. 
§ 5107(a).

In this case, the veteran's joint pains were first medically 
noted in the report of his January 1995 VA neurological 
examination.  The examiner noted "possible arthritis," but 
no x-rays were taken.  

In October 1997, the veteran underwent a VA orthopedic 
examination, during which range of motion testing of the 
neck, the back, and the extremities was performed.  The 
examiner rendered an impression of "[v]ague, nonspecific, 
musculoskeletal type complaints" that were "[m]ore likely 
than not . . . not service-connected."  

Overall, the Board concedes that the veteran has complained 
of joint pain subsequent to service, and this pain has not 
been definitively attributed to a known diagnosis, such as 
arthritis.  However, even assuming that the veteran's 
complaints of joint pain are supported by corresponding 
pathology, the only evidence of record addressing the 
etiology of this disorder is the opinion contained in the 
October 1997 VA orthopedic examination report.  The examiner 
who conducted this examination indicated that there was no 
causal relationship between this claimed disorder and 
service, and, as such, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for this disability.  

In reaching this conclusion, the Board acknowledges that, 
under 38 U.S.C.A. § 5107(b) (West 1991), all doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

C.  Entitlement to service connection for indigestion and 
diarrhea, blurred vision, shortness of breath, nasal 
congestion, painful and difficult urination, 
and headaches

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, gastrointestinal 
symptomatology.  The first medical evidence of a 
gastrointestinal disorder is an unidentified private medical 
record from October 1993, which reflects the veteran's 
complaints of stomach upset and burning and contains a 
diagnosis of gastritis.  The report of the veteran's October 
and November 1993 hospitalization at Lincoln Regional Center 
contains a diagnosis of acid peptic disease, by history.  A 
history of possible gastritis was noted during the veteran's 
January 1995 VA neurological examination.  Gastrointestinal 
x-rays from November 1995 were negative for abnormalities.  
The veteran underwent three different VA gastrointestinal 
examinations in September 1997, but the reports of these 
examinations do not suggest a current gastrointestinal 
disorder of service onset.  Similarly, while the veteran's 
complaints of indigestion were noted in the report of his 
September 1997 VA general medical examination, no commentary 
as to the etiology of such a disorder was provided.  

During service, in June 1989, the veteran was treated for 
right eye conjunctivitis, but subsequent service medical 
records and the report of his February 1992 discharge 
examination are negative for this disorder.  The veteran's 
complaints of visual blurring were first noted in the report 
of his January 1995 VA neurological examination.  Also, in a 
January 1995 statement, Dean R. Forgey, M.D., rendered a 
diagnosis of chronic allergic conjunctivitis of both eyes.  
While Dr. Forgey noted the veteran's complaints of blurred 
vision, he offered no commentary as to the etiology of this 
disorder.

In May 1988, during service, the veteran was treated for 
strep pharyngitis.  However, subsequent service medical 
records and the report of his February 1992 discharge 
examination are negative for this disorder.  The veteran 
underwent a VA respiratory diseases examination in September 
1997, and x-rays performed in conjunction with that 
examination were shown to be within normal limits.  The 
diagnoses were ongoing tobacco abuse and episodic dyspnea 
that was most likely psychogenic in origin.

The veteran's service medical records are entirely negative 
for sinus complaints.  The first post-service medical 
evidence of sinusitis is the report of the veteran's May 1996 
VA nose and sinus examination, which contains a diagnosis of 
chronic sinusitis, as shown by x-rays.

There is no evidence of complaints of, or treatment for, any 
urinary symptomatology during service.  The first medical 
evidence of urinary dysfunction is the report of an 
unidentified private medical consultation from April 1994, 
which reflects the veteran's complaints of burning upon 
urination and contains a diagnosis of dysuria.  However, no 
bladder pathology was noted during a September 1997 VA 
genitourinary examination.  

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, headaches.  The first 
medical evidence of headaches is the report of the veteran's 
October and November 1993 hospitalization at Lincoln Regional 
Center, which contains a diagnosis of vascular headaches.  
Headaches of unknown etiology were noted in the report of the 
veteran's January 1995 VA neurological examination.  Chronic 
occipitotemporal headaches, probably related to muscle 
contraction or muscle inflammation, were diagnosed in the 
report of the veteran's May 1996 VA nose and sinus 
examination.  Also, Dr. Forgey's September 1997 statement 
contains a diagnosis of tension headaches.  None of the 
veteran's examiners has related his headaches to his service-
connected PTSD.

In this case, all six of the disorders noted above have been 
attributed to known diagnoses.  As such, in the absence of 
undiagnosed illnesses, the criteria of 38 C.F.R. § 3.317 
(1999) are not for application, and the veteran's claims for 
these six disorders will be further considered on a direct 
service connection basis.  However, there is no competent 
medical evidence of a nexus between any of these six 
disorders and service, and there is no evidence of any of the 
disorders listed in 38 C.F.R. § 3.309(a) (1999) within one 
year following service.  Also, there is no competent medical 
evidence of a nexus between the veteran's current headaches 
and his service-connected PTSD.  

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as indicated in several 
statements submitted to the RO during the pendency of this 
appeal.  However, the veteran has not been shown to possess 
the medical expertise necessary to render a diagnosis or to 
establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find these claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection for 
indigestion and diarrhea, blurred vision, shortness of 
breath, nasal congestion, painful and difficult urination, 
and headaches, these claims must be denied as not well 
grounded.  Since the veteran's claims for service connection 
are not well grounded, the VA has no further duty to assist 
the veteran in developing the record to support his claims.  
See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' claim").

The Board recognizes that the RO has denied the veteran's 
claims on their merits, while the Board has denied these 
claims as not well grounded.  Regardless of the basis of the 
RO's denials, however, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that no prejudice to the veteran results in cases where the 
RO denies a claim for service connection on its merits and 
does not include an analysis of whether the veteran's claim 
is well grounded, and the Board denies the same claim as not 
well grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

D.  Entitlement to service connection for bilateral hearing 
loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

During service, the veteran underwent audiological 
evaluations on several occasions, but none of these 
evaluations revealed any pure tone thresholds in excess of 20 
decibels at any of the frequencies between 500 and 4000 
Hertz.  The Board observes that, in July 1993, an unspecified 
private doctor diagnosed "[c]hronic ear pain, probably with 
high frequency hearing loss," but no audiological evaluation 
was conducted by this doctor.  Similarly, VA and private 
audiological evaluations conducted between April 1995 and 
September 1997 revealed no pure tone thresholds in excess of 
20 decibels at any of the frequencies between 500 and 4000 
Hertz and no speech recognition scores of less than 96 
percent.

In this case, there is no competent medical evidence showing 
a current bilateral hearing loss.  The only evidence 
supporting such a diagnosis is the veteran's own lay opinion, 
but he has not been shown to possess the medical expertise 
necessary to render a medical diagnosis or a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. at 494-
95; see also LeShore v. Brown, 8 Vet. App. at 409; Robinette 
v. Brown, 8 Vet. App. at 77.  As such, the veteran's claim 
for service connection for bilateral hearing loss must be 
denied as not well grounded.  See Epps v. Gober, 126 F.3d at 
1467-68.  While the RO denied this claim on its merits 
initially, the Court has held that the Board's denial of this 
claim as not well grounded will not result in prejudice to 
the veteran.  See Meyer v. Brown, 9 Vet. App. at 432.  
Furthermore, as the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application.  See McKnight v. Gober, 131 F.3d at 1484-85.

E.  Entitlement to service connection for dizziness and loss 
of memory and concentration and for paresthesias of the 
extremities

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to service connection for dizziness and 
loss of memory and concentration and for paresthesias of the 
extremities, both to include as due to an undiagnosed 
illness, are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In other words, the Board finds that 
these claims are plausible and capable of substantiation.  
The Board has based this initial finding on the fact that 
these disorders, for which service connection has been 
claimed under 38 C.F.R. § 3.317 (1999), have not been 
attributed to either service or a known diagnosis to date.  
However, for reasons detailed below, the Board will not 
render a decision on the merits of these claims at the 
present time.

ORDER

Entitlement to an evaluation of 50 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

The claim of entitlement to service connection for joint 
pain, to include as due to an undiagnosed illness, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for indigestion and diarrhea, to 
include as due to an undiagnosed illness, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for blurred vision, to include as due 
to an undiagnosed illness, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for shortness of breath, to include as 
due to an undiagnosed illness, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for nasal congestion, to include as due 
to an undiagnosed illness, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for painful and difficult urination, to 
include as due to an undiagnosed illness, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for headaches, to include as due to an 
undiagnosed illness and, in the alternative, as secondary to 
the veteran's service-connected PTSD, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for dizziness 
and loss of memory and concentration, to include as due to an 
undiagnosed illness, is preliminarily found to be well 
grounded.

The claim of entitlement to service connection for 
paresthesias of the extremities, to include as due to an 
undiagnosed illness, is preliminarily found to be well 
grounded.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  If an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim.  See Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992).  

In this case, the veteran's claims on appeal include 
entitlement to service connection for dizziness and loss of 
memory and concentration and for paresthesias of the 
extremities, both to include as due to an undiagnosed 
illness.  To date, however, these claimed disabilities have 
not been shown, by a VA examination, to be attributable to 
either a known diagnosis or an undiagnosed illness.  Given 
the applicability of 38 C.F.R. § 3.317 (1999), further 
development in this regard is essential before the Board can 
adjudicate these claims.  

Also, in a July 1999 statement, the veteran requested a 
hearing in conjunction with his claim of entitlement to an 
earlier effective date for the grant of service connection 
for tinnitus.  His October 1999 Supplemental Statement of the 
Case indicates that such a hearing was conducted earlier in 
that month, but the claims file does not include a transcript 
of this hearing.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should make efforts to ensure 
that a transcript of the veteran's 
October 1999 VA hearing is included in 
the claims file.  If a transcript of the 
October 1999 VA hearing is obtained and 
added to the claims file, the RO should 
proceed to paragraph 3.  If a transcript 
of this hearing cannot be obtained, the 
RO should place documentation to that 
effect in the claims file and proceed to 
paragraph 2.  

2.  If a transcript of the October 1999 
VA hearing cannot be obtained, the RO 
should contact the veteran and inquire as 
to whether he still seeks a VARO hearing.  
If the veteran answers in the 
affirmative, the RO should schedule him 
for such a hearing and, subsequently, 
place a transcript of the hearing 
testimony in his claims file.

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the etiology, nature, and extent of his 
claimed dizziness and loss of memory and 
concentration and his claimed 
paresthesias of the extremities.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide diagnoses 
corresponding to the veteran's claimed 
disabilities.  The examiner should 
specify whether each if these diagnosed 
disabilities is attributable to either a 
known diagnosis or to an undiagnosed 
illness.  Also, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that each of the 
disabilities noted upon examination is 
causally related to the veteran's period 
of active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
dizziness and loss of memory and 
concentration, to include as due to an 
undiagnosed illness; entitlement to 
service connection for paresthesias of 
the extremities, to include as due to an 
undiagnosed illness; and entitlement to 
an effective date prior to July 16, 1996 
for the grant of service connection for 
tinnitus.  If the determination of any of 
these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



